DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a changing mechanism” in claim 6 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Regarding claims 6 and 7, “a changing mechanism” is a claimed means for accomplishing the associated claimed functions of claims 6 and 7 (changing the discharge direction or range based upon seat position) which lacks any defined structure in the claim language. As such the “changing mechanism” is being based upon the definition/description in Para. 0282 of the specification.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3, lines 4-5 state “with respect to an opening portion for nozzle formed on the function device”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8-9, 19 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2008255769 (Keijiro).
	Regarding claim 1, Keijiro discloses a toilet seat unit comprising:
	a function device (200) that is provided on a toilet body;
	a toilet seat (400) that is at least movably or detachably attached to the function device (Fig. 4); and
	a discharge part (40) structured to discharge a cleaning liquid for cleaning at least a back surface of the toilet seat or an inner surface of a toilet bowl (700) of the toilet body (Fig. 6). 

	Regarding claim 3, Keijiro discloses that the device further comprises:
	a private part cleaning nozzle (20/21/22) that is provided behind a center of a central opening portion of the toilet seat and provided to be movable forward and backward with respect to an open portion for the nozzle which is formed on the function device (Fig. 63 - shutter opens to form opening so that nozzles 21/22 can extend forward or be retracted);
	wherein the discharge part is provided behind the center and provided in a left-and-right direction with respect to the private part cleaning nozzle (Fig. 64 - discharge part 40 is in region 201x but displaced further from the center line CL in a left-right direction than cleaning nozzle assembly 20).

	Regarding claim 5, Keijiro discloses that the discharge part (40) is provided behind a front end portion of the function device (Figs. 4/6/21). 

	Regarding claim 8, Keijiro discloses a toilet device comprising:
	a toilet body (100) having a toilet bowl (700);
	a function device (200) that is provided on the toilet body;
	a toilet seat (400) that is at least movably or detachably attached to the function device (Fig. 4); and
	a discharge part (40) structured to discharge a cleaning liquid for cleaning at least a back surface of the toilet seat or an inner surface of a toilet bowl (700) of the toilet body (Fig. 6). 

	Regarding claim 9, Keijiro discloses that an upper portion of the toilet bowl (LM) is not provided with a discharge part that discharges a cleaning liquid for cleaning an inner surface of the toilet bowl (Translation Para. 0116 - the inner surface of the upper rim is not cleaned by flushing water and as such there is no discharge part provided on the upper portion of the toilet bowl which cleans this part, instead the discharge part provided on the function device serves the function of cleaning this area).

	Regarding claim 19, Keijiro states that the discharge part discharges the cleaning liquid from a discharge hole and the toilet device further includes a shutter structured to move between a concealed position where the discharge hole is concealed from an outside and an exposed position where the discharge hole is exposed to the outside. 

	Regarding claim 24, Keijiro further discloses that the toilet seat is attached to the toilet body via the function device (Fig. 4) and the discharge part discharges the cleaning liquid from a discharge hole (41h/41i). The toilet seat unit further includes a shutter (40k) structured to move between a concealed position where the discharge hole is concealed from an external space (Fig. 21b) and an exposed position where the discharge hole is exposed to the external space (Fig. 21a) (Translation Paras. 0228-0231 - Movable shutter 40k moves in front of the nozzle to protect it from contamination).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Keijiro in view of US 2,559,019 (Kulhavy).
	Regarding claim 10, Keijiro discloses that the toilet is provided with a trap part (700D) connected to a bottom of the toilet bowl but does not disclose that the trap part inlet opens on an inner wall of a front side of the toilet.
	Kulhavy teaches that it is known to provide a trap inlet at an inner wall of a front side of the toilet (Fig. 1).
	It would have been obvious to one of ordinary skill in the art to utilize the device on different types of toilets including those with traps that open at the front side of the toilet, such as that taught by Kulhavy, to increase the functionality of the device by permitting it to be used with a greater variety of toilets.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Keijiro.
	Regarding claims 20-21, Keijiro discloses that the discharge part is provided within a housing member having an opening portion through which the discharge part extends (Figs. 21a/21b) however the discharge part is stationary.
	Keijiro further teaches that the discharge part can be moveable (Figs. 5/7) between an extended and retracted position through the opening of the housing member. The discharge part is attached to a rotating shaft which rotatably moves the discharge part through the opening. Keijiro also teaches that it is known to provide a moveable nozzles with a shutter to protect them while in a retracted position (body part nozzles 20 are provided with moveable shutter 25a which opens and closes as they move in and out of their housing 25).
	It would have been obvious to one of ordinary skill in the art to configure the discharge part to be both rotatably moveable in and out of the housing part and be provided with a moveable shutter, as taught by Keijiro, so that the discharge part can be extended to better reach/service the toilet bowl and be retracted into the housing and covered by the shutter when not in use to protect it from damage/being soiled.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Keijiro in view of US 2017/0298609 (Gupta).
Regarding claim 23, Keijiro teaches that it is known to provide an extending/retracting discharge part with a shutter that conceals or exposes a discharge hole of the discharge part but does not teach that the shutter is part of the same member as the discharge part.
Gupta teaches a toilet seat unit comprising a discharge part (103) having a discharge hole (105). The discharge part is provided with a ‘shutter’ (106) which is part of the same member as the discharge part (Fig. 1) and which exposes the discharge hole when the discharge part is in an extended position (Fig. 3) and conceals the discharge hole when the discharge part is in a retracted position (Fig. 4). 
It would have been obvious to one of ordinary skill in the art to form the shutter as part of the same member as the discharge part, as taught by Gupta, to reduce the complexity of the system thereby reducing possible faults and simplifying construction/maintenance of the device. 

Claims 1-3, 5, 8-9, 19-21 and 24 are rejected in the alternate and 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP2008061928 (Matsumura) in view of Keijiro.
Regarding claim 1, Matsumura discloses a toilet seat unit comprising:
a function device (17) that is provided on a toilet body; 
a toilet seat (14) that is at least movably or detachably attached to the function device (Trans. Para. 0019); and
a discharge part (21) structured to discharge a cleaning liquid for cleaning at least a back surface of the toilet seat or an inner surface of a toilet bowl of the toilet body (Trans. Para. 0031 - cleans bowl, rim and seat).
Matsumura, however, does not explicitly disclose whether or not the discharge part is part of the function device.
Keijiro teaches a toilet seat unit comprising a toilet seat (400) movably attached to a function device (200) provided on the toilet body, the function device further comprising a discharge part (40; Figs. 4, 64).
It would have been obvious to one of ordinary skill in the art to incorporate the discharge part into the function device, as taught by Keijiro, so that the discharge part can be readily installed on different types of toilets along with the remainder of the function device, and/or so that the discharge part can be readily removed for maintenance/replacement as needed.

Regarding claim 2, Matsumura states that the discharge part discharges the cleaning liquid so that the cleaning liquid runs along the back surface of the toilet seat (Trans. Para. 0031 - back of the seat is sprayed with cleaning liquid, as such this liquid would ‘run’ along the back surface to some degree), and discharges the cleaning liquid having an upward velocity component (Fig. 4; Trans. Para. 0031 - sprays the back of the seat which is above the position of the discharge part requiring an upward velocity component). 

Regarding claim 3, Matsumura states that the toilet seat unit further comprises a private part cleaning nozzle (22) provided behind a center of a central opening portion of the toilet seat. Matsumura further states that the discharge part is provided to be movable forward and backward with respect to an opening portion (Para. 0023) but is silent on whether or not the private part cleaning nozzle is movable. 
Keijiro teaches a function device with a discharge part as previously discussed. Keijiro further teaches that the function device comprises a private part cleaning nozzle (20) which is provided to be movable forward and backward with respect to an opening for the nozzle formed on the function device (Fig. 63 - private part cleaning nozzle extends/retracts through an opening in the function device covered by a shutter (25a).
It would have been obvious to one of ordinary skill in the art to make the private part nozzle movable forward and backward with respect to an opening in the function device, as taught by Keijiro, so that when not in use the nozzle can be retracted out of the way of a user performing a bowel movement. 

Regarding claim 5, Matsumura states that the discharge part extends and retracts from the front end of the function device (Para. 0023) but does not explicitly detail its location related to the function device.
Keijiro teaches a function device which incorporates a discharge part as previously discussed. Keijiro further teaches that the discharge part is located behind a front end portion of the discharge device (Figs. 5, 21).
It would have been obvious to one of ordinary skill in the art to locate the discharge part behind a front end portion of the function device, as taught by Keijiro, to protect the discharge nozzle from damage and/or being soiled when not in use. 

Regarding claim 8, Matsumura discloses a toilet device comprising:
a toilet body having a toilet bowl (15);
a function device (17) that is provided on a toilet body; 
a toilet seat (14) that is at least movably or detachably attached to the function device (Trans. Para. 0019); and
a discharge part (21) structured to discharge a cleaning liquid for cleaning at least a back surface of the toilet seat or an inner surface of a toilet bowl of the toilet body (Trans. Para. 0031).
Matsumura, however, does not explicitly disclose whether or not the discharge part is part of the function device.
Keijiro teaches a toilet seat unit comprising a toilet seat (400) movably attached to a function device (200) provided on the toilet body, the function device further comprising a discharge part (40; Figs. 4, 64).
It would have been obvious to one of ordinary skill in the art to incorporate the discharge part into the function device, as taught by Keijiro, so that the discharge part can be readily installed on different types of toilets along with the remainder of the function device, and/or so that the discharge part can be readily removed for maintenance/replacement as needed.

Regarding claim 9, Matsumura states that the discharge part is utilized to clean an upper portion of the toilet bowl in the form of the rim of the toilet as previously discussed (Para. 0031). As the discharge part is located below the upper portion of the toilet (below the rim) and is responsible for cleaning these areas there is no other discharge part stated by Matsumura in the upper portion which cleans these areas.

Regarding claims 19-21, Matsumura states that the discharge part discharges the cleaning liquid from a discharge hole (21a) and that the discharge part extends and retracts but does not explicitly state the inclusion of a shutter covering an opening of a housing member or that the discharge part rotates.
	Keijiro teaches that a discharge part can be moveable between an extended and retracted position through an opening of a housing member by rotating about a rotating shaft (Figs. 5/7; shaft of motor 40m). Keijiro also teaches that it is known to provide a moveable nozzle with a shutter configured to move between a position where it exposes the outlets and a position where the shutter conceals the outlets (body part nozzles 20 are provided with moveable shutter 25a which opens and closes as they move in and out of their housing 25).
	It would have been obvious to one of ordinary skill in the art to configure the discharge part to be both rotatably moveable in and out of an opening in a housing part in a rotatable manner, as taught by Keijiro, so that the discharge part can be protected from damage/blockage when not in use while minimizing the storage space required in the concealed position.
	It would have been obvious to one of ordinary skill in the art to provide a movable shutter, as taught by Keijiro, to prevent damage/blockage or contamination of the discharge part when not in use. 

Regarding claim 24, Matsumura states that the discharge part discharges the cleaning liquid from a discharge hole (21a) and that the discharge part extends and retracts but does not explicitly state the inclusion of a shutter covering an opening of a housing member or that the seat is attached to the function device.
	Keijiro teaches that it is known to provide a moveable nozzle with a shutter configured to move between a position where it exposes the outlets and a position where the shutter conceals the outlets (body part nozzles 20 are provided with moveable shutter 25a which opens and closes as they move in and out of their housing 25). Keijiro also teaches that it is known to attach the seat to the function device (Fig. 4).
	It would have been obvious to one of ordinary skill in the art to provide a movable shutter, as taught by Keijiro, to prevent damage/blockage or contamination of the discharge part when not in use. 
	It would have been obvious to one of ordinary skill in the art to couple the seat to the function device, as taught by Keijiro, so that the device can be sold/installed as a singular toilet seat device/assembly in a more convenient manner. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Keijiro as applied to claim 9 above, and further in view of Kulhavy.
	Regarding claim 10, Matsumura states that the toilet is provided with a trap part (Fig. 4) connected to a bottom of the toilet bowl but does not disclose that the trap part inlet opens on an inner wall of a front side of the toilet.
	Kulhavy teaches that it is known to provide a trap inlet at an inner wall of a front side of the toilet (Fig. 1).
	It would have been obvious to one of ordinary skill in the art to utilize the device on different types of toilets including those with traps that open at the front side of the toilet, such as that taught by Kulhavy, to increase the functionality of the device by permitting it to be used with a greater variety of toilets.


Claims 19-20 are rejected in the alternate, and claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Keijiro as applied to claim 8 above, and further in view of Gupta.
Regarding claims 19-20 and 23, Matsumura states that the discharge part discharges the cleaning liquid from a discharge hole (21a) but does not explicitly state the inclusion of a shutter.
Gupta teaches a toilet seat unit comprising a discharge part (103) which is received within a housing member (102) having an opening (Fig. 3 - 103 extends through opening of 102), the discharge part having a discharge hole (105). The discharge part is provided with a ‘shutter’ (106) which is part of the same member as the discharge part (Fig. 1) and which exposes the discharge hole when the discharge part is in an extended position (Fig. 3) and conceals the discharge hole when the discharge part is in a retracted position (Fig. 4). 
It would have been obvious to one of ordinary skill in the art to provide a shutter as part of the same member as the discharge part to selectively expose or conceal the discharge hole, as taught by Gupta, to prevent damage, blockage or contamination of the discharge hole/discharge part while it is not in use.

Allowable Subject Matter
Claims 4, 6-7, 11-18, 22 and  25-39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose a toilet device a toilet seat unit comprising a toilet seat movably coupled to a function device, a discharge part provided on the function device that discharges cleaning liquid into the bowl or onto the back side of a toilet seat, the toilet seat unit further comprising a changing mechanism which changes a discharge direction or range of the discharge part based upon a rotational position of the seat.
The prior art of record does not disclose a toilet device or toilet unit comprising a function device with a discharge part provided on the functional device, the discharge part configured to discharge a cleaning liquid onto the back surface of a toilet seat coupled to the function device, the back/lower surface of the toilet seat being contoured, graded or provided with a guide to direct the flow of water from the discharge device along the back surface of the seat.
The prior art of record does not disclose a toilet device or toilet unit comprising a function device to which a toilet seat is coupled, a first discharge part provided on the functional device and a second discharge part provided on the function device, the first and second discharge parts discharging water so that it runs along the back surface of the toilet seat in a circumferential direction from opposing sides of the toilet seat.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2,853,713 (Mello) teaches that it is known to form toilets with traps in different locations including with the inlet of the trap being located on an inner surface of the front of the toilet.

US 10,584,469 (Nogoshi) is a toilet comprising a discharge device which cleans the inside of a toilet bowl as well as the toilet seat. The discharge device produces a mist with droplets of various size including small droplets which can be blown upwards to clean the exposed surfaces of the seat, lid and upper rim.

US 11,304,575 (Dorra) is an auto-cleaning toilet seat assembly comprising a cover which encloses the toilet seat and has a contoured lower surface for directing airflow over the toilet seat however this is a separate structure from the seat which covers the seat and does not teach contouring/shaping the bottom surface of the seat to direct a flow of water. 

US 11,419,464 (Thorne) is a toilet seat assembly with a cleaning system comprising a discharge part 170 configured to clean the toilet bowl and a discharge part 171 configured to spray a cleaner onto the toilet seat.

	EP3315677 is a toilet unit with a bidet nozzle and a discharge part, the discharge part configured to discharge a foam onto the interior surface of the toilet bowl to prevent adhesion of waste however the nozzle of the discharge part is configured to remain below an upper end face of the toilet bowl/rim at any rotational position. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754